Citation Nr: 0720125	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-41 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).    

3.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.  

4.  Entitlement to an initial evaluation in excess of 30 
percent for anxiety disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty January 2003 to October 
2003, with periods of inactive duty for training in the 
Reserves from May to August 1993, in September 1994, and in 
September 1996.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which, in pertinent part, granted 
service connection for anxiety disorder, evaluated as 30 
percent disabling, and right ear hearing loss, evaluated as 
noncompensable, and denied service connection for left ear 
hearing loss and PTSD.  

The veteran expressed disagreement with the above 
determinations, and was issued a statement of the case (SOC) 
in December 2005.  In December 2005 the veteran submitted a 
Form 9 (substantive appeal), in which he stated that he had 
read the SOC, and was only appealing the issues of 
entitlement to service connection for left ear hearing loss, 
and entitlement to an increased evaluation for right ear 
hearing loss.  In this substantive appeal he also requested a 
hearing before a Veterans Law Judge sitting at the RO (Travel 
Board hearing).  

The veteran testified before the undersigned at a Travel 
Board hearing in May 2006 regarding entitlement to service 
connection for left ear hearing loss and an initial 
compensable evaluation for right ear hearing loss.  A 
transcript of that hearing is of record.  

Also in December 2005, subsequent to receipt of the 
substantive appeal regarding the hearing loss issues, the 
veteran submitted a second substantive appeal, in which he 
indicated that he was appealing all of the issues listed on 
the SOC.  This substantive appeal acted to perfect an appeal 
regarding the claims of entitlement to service connection for 
PTSD and an initial evaluation in excess of 30 percent for 
anxiety disorder.  38 C.F.R. § 20.200 (2006).  

In May 2006, subsequent to issuance of the SOC, the veteran 
submitted evidence pertinent to his claims.  This evidence 
was submitted with a waiver of consideration by the agency of 
original jurisdiction (AOJ).  Therefore, the Board will 
consider this evidence in the first instance.  See 38 C.F.R. 
§ 20.1304 (2006).  

The issues of entitlement to an initial compensable 
evaluation for right ear hearing loss, service connection for 
PTSD, and an initial evaluation in excess of 30 percent for 
anxiety disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left ear hearing loss has been shown by competent medical 
evidence to be etiologically related to service.  


CONCLUSION OF LAW

Service connection for left ear hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in regard to the claim of entitlement to service connection 
left ear hearing loss, further notice or assistance is 
unnecessary to aid the veteran in substantiating this claim.  

II.  Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran was afforded a VA audiological examination to 
evaluate his claim of entitlement to service connection for 
hearing loss in January 2005.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
35
25
25
25

The veteran's speech recognition score using the Maryland CNC 
Word List was 100 percent in the left ear.  The examiner 
noted that test results revealed hearing acuity within normal 
limits from 250-500 hertz, and 2000 to 4000 hertz, with mild 
sensorineural hearing loss at 1000 hertz and moderate left 
sensorineural hearing loss at 8000 hertz.  

The diagnosis was that the veteran had clinically normal 
hearing with a mild loss at two frequencies, with excellent 
functional hearing.  The examiner opined that the loss at two 
frequencies was most likely caused by or the result of an 
explosion the veteran was exposed to in March 2003 during 
active service.  

Although this VA examination did not reveal left ear hearing 
loss for VA purposes, the veteran has subsequently submitted 
audiological testing conducted in August 2005 as a part of 
his selection as a police recruit.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
30
30
20
25

These results also do not indicate left ear hearing loss for 
VA purposes.  However, the veteran's hearing was retested two 
days later.  At that time, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
30
30
20
30

These results, the most recent audiological testing of 
record, demonstrate current left ear hearing loss.  38 C.F.R. 
§ 3.385.  Therefore, the first criterion of the successful 
service connection claim is satisfied.  

In regard to the second element, service medical records 
reflect hearing loss in service.  Left ear hearing was within 
normal limits at enlistment examination in June 1992, 
however, audiological testing in August 1998 revealed pure 
tone thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
LEFT
30
30
30
20
25

In addition, hearing loss was demonstrated at separation 
examination in September 2003, when pure tone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
30
30
30
25
25

The veteran's speech recognition score in the left ear was 
100 percent.  The physician noted that the veteran was back 
from Iraq, where, for the past six months, he had been 
exposed to acoustic trauma secondary to missiles, gunfire, 
etc.  Thus, hearing loss in service has been demonstrated, 
and the second element of the service connection claim has 
been satisfied.  

Finally, in regard to a nexus between left ear hearing loss 
and service, the January 2005 VA examiner specifically opined 
that the veteran's hearing loss was most likely caused by, or 
the result of, noise exposure resulting from an explosion in 
service.  As such, a nexus between left ear hearing loss and 
service is established.     

Therefore, resolving any doubt in the veteran's favor, the 
Board finds that service connection for left ear hearing loss 
is warranted.  38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for left ear hearing loss 
is granted.


REMAND

The veteran's right ear hearing loss was most recently 
evaluated at VA examination in January 2005.  The veteran is 
entitled to a new VA examination where there is evidence 
(including his statements) that the condition has worsened 
since the last examination.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  

The veteran, through his representative at the May 2006 
Travel Board hearing, reported that his right ear hearing 
loss was worse.  The veteran also submitted his August 2005 
police physical, which noted that he did not meet the 
standard due to his hearing impairment, also suggesting 
worsening symptomatology.  The Board finds that the veteran 
should be afforded a new VA examination to evaluate the 
current severity of his right ear hearing loss.  

It does not appear that the veteran has been provided VCAA 
notice on the issue of entitlement to an increased initial 
evaluation for right ear hearing loss.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that once 
service connection is granted and an effective date and 
rating have been assigned, the claim is substantiated and 
further VCAA notice is not needed.  While the Court's holding 
in Dingess suggests that such notice is not required, because 
the service connection claim has been substantiated, since 
the claim is being remanded for other reasons, additional 
notice is appropriate.  

As discussed above, in December 2005 the veteran submitted a 
Form 9 perfecting his appeal of claims of entitlement to 
service connection for PTSD and an initial evaluation in 
excess of 30 percent for anxiety disorder.  In that Form 9 he 
requested a hearing on those issues.  (These issues were not 
raised by the veteran or his representative at the May 2006 
Travel Board hearing.)  The veteran is entitled to such a 
hearing.  38 C.F.R. §§ 20.700, 20.703 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his 
claim of entitlement to an initial 
compensable evaluation for right ear 
hearing loss.  

2.  Schedule the veteran for a VA 
examination to ascertain the current 
severity of right ear hearing loss.  The 
examiner should review the claims file 
and note such review in the examination 
report or in an addendum.  All indicated 
studies should be accomplished.  

3.  After the above development is 
completed, readjudicate the claim of 
entitlement to an initial compensable 
evaluation for right ear hearing loss.  
If the claim is not fully granted, issue 
a supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

4.  Contact the veteran and clarify 
whether he still desires a hearing on the 
issues of entitlement to service 
connection for PTSD and an initial 
evaluation in excess of 30 percent for 
anxiety disorder.  If so, schedule the 
veteran for a hearing before a Veterans 
Law Judge at the RO regarding his claims 
of entitlement to service connection for 
PTSD and an initial evaluation in excess 
of 30 percent for anxiety disorder.  
After the veteran has been afforded the 
opportunity for this hearing, the case 
should be returned to the Board, in 
accordance with appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


